               Case 5:20-cv-00009-LGW-BWC Document 16 Filed 01/04/21 Page 1 of 2




                          In the United States District Court
                          For the Southern District of Georgia
                                  Waycross Division
              PATRICK M. GUENTANGUE,                          *
                                                              *
                            Plaintiff,                        *      CIVIL ACTION NO.: 5:20-cv-9
                                                              *
                     v.                                       *
                                                              *
              MAJOR F. RIVAS, et al., in their individual     *
              and official capacities,                        *
                                                              *
                                                              *
                            Defendants.                       *


                                                      ORDER

                    After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge’s Report and

              Recommendation.            Dkt. No. 13.       No party to this action filed

              Objections to this Report and Recommendation.

                    Accordingly, the Court ADOPTS the Magistrate Judge’s Report

              and Recommendation as the opinion of the Court.                  The Court

              DISMISSES Plaintiff’s official capacity claims against all

              Defendants and his claims against Defendants GEO Group, Inc. and

              Bureau of Immigration and Customs Enforcement.                 Plaintiff’s

              retaliation, access to courts, and procedural due process claims

              remain pending.            Dkt. No. 14.




AO 72A
(Rev. 8/82)
               Case 5:20-cv-00009-LGW-BWC Document 16 Filed 01/04/21 Page 2 of 2



                   In addition, upon information and belief, Plaintiff is no

              longer housed at the Stewart Detention Center.        R. & R.,

              Guentangue v. Gartland, 5:20-cv-8 (S.D. Ga. Dec. 28, 2020), ECF

              No. 28.   The Court ORDERS Plaintiff to update the Court of any

              change in his address within 14 days of this Order.        Plaintiff’s

              failure to do so will result in the dismissal of this action

              based on Plaintiff’s failure to follow a Court Order.

                   SO ORDERED, this 4th day of January, 2021.




                                         HON. LISA GODBEY WOOD, JUDGE
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA




                                                 2
AO 72A
(Rev. 8/82)
